TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00734-CR


                              Brandy Carnell Vaillant, Appellant

                                                  v.

                                  The State of Texas, Appellee




              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. CR2017-773, THE HONORABLE DON R. BURGESS, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on May 3, 2019. On counsel’s

motions, the time for filing was extended to August 2, 2019. Appellant’s counsel has now filed a

fourth motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than September 3, 2019.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on August 7, 2019.



Before Justices Goodwin, Baker, and Kelly

Do Not Publish